                                         Case 3:19-cv-07671-MMC Document 32 Filed 09/11/20 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      RONNIE WILLIAMS,                              Case No. 19-cv-07671-MMC
                                                      Plaintiff,
                                  8
                                                                                       ORDER CONTINUING CASE
                                                v.                                     MANAGEMENT CONFERENCE
                                  9

                                  10     PERDUE FARMS INC., et al.,
                                                      Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13         In light of the parties’ joint request to continue the Case Management Conference

                                  14   in the above-titled case to a date after their scheduled mediation (see Doc. No. 31), the

                                  15   Case Management Conference currently scheduled for September 18, 2020, is hereby

                                  16   CONTINUED to January 15, 2021, at 10:30 a.m. A Joint Case Management Conference

                                  17   Statement shall be filed no later than January 8, 2021.

                                  18
                                  19         IT IS SO ORDERED.

                                  20

                                  21   Dated: September 11, 2020
                                                                                                 MAXINE M. CHESNEY
                                  22                                                             United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
